Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is responsive to Applicant's Remarks and Amendment after Non-Final Rejection, filed June 08, 2021. As filed, Claims 1-15 are pending are pending of which claims 5-7 are amended. Claims 1-4, 10-15 are withdrawn from consideration. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 8/18/2021 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.  
Response to Remarks
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claims 5-9  under 35 U.S.C. § 112(b) is withdrawn per claim amendments to recite benzyl benzoate as organic ester, surfactant in the form of polyethylene glycol dodecyl ether and aqueous phase comprising a mixture comprising at least 60% formic acid, 10% to 30% acetic acid, and 3% to 7% ethanol.

2.The rejection of claims 5, 6, 8  under 35 U.S.C. § 102(a)(1) and 102(a)(2) over US 2010/0233292  is withdrawn per claim amendments recite benzyl benzoate as organic ester, surfactant in the form of polyethylene glycol dodecyl ether and aqueous phase comprising a mixture comprising at least 60% formic acid, 10% to 30% acetic acid, and 3% to 7% ethanol.3.The rejection of claims 5 and 8   under 35 U.S.C. § 102(a)(1) and 102(a)(2) over US 6,683,030 is withdrawn per claim amendments.
4.The rejection of claims 5-9  under 35 U.S.C. § 103 over 2010/0233292  is withdrawn per claim amendments.
5. The objection to claims has been addressed.
The following are modified or new grounds of rejections necessitated by Applicants’ amendment, filed on 6/08/2021, wherein The limitations in the amended claims have been changed and the breadth and scope of those claims have been changed.  
A complete response to this Office Action should include cancellation of non-elected subject matter or other appropriate action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5 the phrase “in particular “ which is equivalent with "for example" renders the claim 5 and its dependent claims 5-9 indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Conclusion
Claims 5-9 are rejected. Claims 1-4, 10-15 are withdrawn from further consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622